Case 6:20-cv-00219-JDK-KNM Document 10 Filed 06/08/20 Page 1 of 2 PageID #: 27




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 GIFFORD BROWN, JR., #121470,                     §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §          Case No. 6:20-CV-219-JDK-KNM
                                                  §
 DEVON FULLER,                                    §
                                                  §
        Defendant.                                §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

 28 U.S.C. § 636.    On May 7, 2020, the Magistrate Judge issued a Report and Recommendation

 (Docket No. 6) recommending that Plaintiff’s civil rights lawsuit be administratively closed. The

 Magistrate Judge found this course of action was proper because Plaintiff’s lawsuit concerns the

 same subject matter as Plaintiff’s current, pending prosecution for Assault on a Public Servant.

 See Lewis v. Beddingfield, 20 F.3d 123, 124–25 (5th Cir. 1994). A return receipt indicating

 delivery to Plaintiff was received by the Clerk on May 15, 2020 (Docket No. 7).

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation.

 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire record and

 makes an independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d

 1415, 1430 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. §

 636(b)(1) (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not

 file objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s

 findings for clear error or abuse of discretion and reviews her legal conclusions to determine
Case 6:20-cv-00219-JDK-KNM Document 10 Filed 06/08/20 Page 2 of 2 PageID #: 28



 whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989),

 cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are

 filed, the standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

         Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 6) as the

 findings of this Court.

         Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 6)

 be ADOPTED.           Further, it is ORDERED that Plaintiff’s civil rights lawsuit be

 ADMINISTRATIVELY CLOSED. The administrative and statistical closing of this lawsuit

 shall not prejudice the rights of Plaintiff or Defendant to proceed with this cause at such time

 further proceedings are practical and appropriate. It is also ORDERED that, once the pending

 charges are resolved, Plaintiff shall notify the Court—within 15 days—advising the Court that the

 criminal charges are resolved and the outcome of the criminal case. Plaintiff is placed on notice

 that the failure to notify the Court regarding the outcome of the pending charges may result in

 dismissal of this civil lawsuit.

          So ORDERED and SIGNED this 8th             day of June, 2020.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE
